DETAILED ACTION
	Claims 1-12 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on July 7, 2021 has been acknowledged and has been entered into the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on April 23, 2021 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 102
Claims 10 was previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US PGPUB 2014/0054564).
The Applicant has amended the claim and has stated that since at least one REE is alkyl, partially or fully deuterated alkyl, or partially or fully fluorinated alkyl, that the device of Kim et al. no longer reads on the instant claims.  However, claim 10 still contains a provision that RAA, RBB, RDD, and REE each independently represent mono, di, tri, tetra substitutions, or no substitution.  Therefore, the device of Kim et al. still reads on the claims when REE represents no substitution, and the rejection is maintained.
Previous Claim Rejections - 35 USC § 103
Claims 1-7 and 11 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 2014/0054564).

The Examiner has considered the traversal fully, but must disagree for the following reasons.  Firstly, Kim et al. clearly teach that the components are compatible together as they are co-deposited and mixed into the same layer of the device.  See Example 1, page 46.  As shown in the rejection, the fact that the components can be mixed together in the same layer clearly suggest that the components can be mixed prior to deposition.  The Applicant has not shown any evidence that premixing the components together would require skill that was not in the purview of the person of ordinary skill in the art by simply combining the two components and mixing them together.  With respect to Applicant’s traversal on the grounds of differing percentages of the mixture and the claimed evaporation temperature and concentration requirements, the person of ordinary skill in the art would simply mix an appropriate amount of each component, especially if they are deposited at the same speed, into the mixed source to yield the appropriate final layer.  As to the temperatures, while Kim et al. did not specify the same temperature requirements and concentration requirements as the instant claims, the same compounds are used, and therefore would inherently possess these characteristics.
Therefore, the rejection is maintained.
Previous Claim Objections
Claims 8 and 9 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims are still dependent on a rejected base claim, and the objection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US PGPUB 2014/0054564).
Kim et al. teach an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode comprising the compound of formula V which is 
    PNG
    media_image1.png
    215
    188
    media_image1.png
    Greyscale
, which corresponds to Compound EH37 in claim 7 and 
    PNG
    media_image2.png
    170
    116
    media_image2.png
    Greyscale
, which reads on formula VI where RAA is di substitution with one methyl and one phenyl, RBB-RDD are hydrogen, REE represents no substitution, and m is 1 or 2.  See Example 1, page 46.  While Kim et al. do not teach that the organic layer is disposed from a premixed co-evaporation source composition, the final product is the same as that of instant claim 10 as both compounds are disposed at the same time.  Additionally, no information is provided with respect to evaporation temperatures, but as both compounds fall within Formula V and Formula VI, it is inherent that the compounds meet the evaporation temperature limitations of the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 2014/0054564).
Kim et al. teach an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode comprising the compound of formula V which is 
    PNG
    media_image1.png
    215
    188
    media_image1.png
    Greyscale
, which corresponds to Compound EH37 in claim 7 and 
    PNG
    media_image2.png
    170
    116
    media_image2.png
    Greyscale
, which reads on formula VI where RAA is di substitution with one methyl and one phenyl, RBB-RDD are hydrogen, REE represents no substitution, and m is 1 or 2.  See Example 1, page 46.  While Kim et al. do not teach that the organic layer is disposed from a premixed co-evaporation source composition, the final product is the same as that of instant claim 10 as both compounds are disposed at the same time.  Additionally, no information is provided with respect to evaporation temperatures, but as both compounds fall within Formula V and Formula VI, it is inherent that the compounds meet the evaporation temperature limitations of the instant claim.
Kim et al. do not teach where the compounds premixed into the same composition, nor does Kim et al. specifically teach a compound of claim 6 with a compound of claim 7 or a compound of Formula VI where REE is alkyl as in claim 12.
Kim et al. teach that some components can be evaporated at the same speed.  See Examples 6 and 11, page 47.  While Kim et al. do not specify that components can be premixed prior to evaporation, the components are clearly deposited together, which suggests to the person of ordinary skill in the art that the components can be mixed prior to deposition.  Additionally, Kim et al. teach the compound 
    PNG
    media_image3.png
    172
    178
    media_image3.png
    Greyscale
, which corresponds to compound 16 of claim 7 and where REE in formula VI is alkyl.  See Preparation Example 2, pages 29-30.  As the compound of Preparation Example 2 is similar to that of compound 1 in the cited example, the person of ordinary skill in the art would expect that one compound could be replaced by the other due to the similarity in structure and function.
The person of ordinary skill in the art would be motivated to combine the two components in the same mixture for vapor deposition as the components are already being codeposited, and the person of ordinary skill in the art would recognize that the amount of deposition can be controlled not only by the rate of deposition when separate, but by the concentration of each component in a mixture prior to deposition.  There would also be a reasonable expectation of success as Kim et al. already teach concurrent deposition of other components and varying of concentrations would be within the ordinary skill in the art.
Therefore, the claims are prima facie obvious over the prior art.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-7 and 10-12 are rejected.  Claims 8 and 9 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626